I would like to start by
congratulating you, Sir, on your election as President
of the General Assembly at its fifty-ninth session. I
pledge the full support of my delegation for your
endeavours. I would also like to pay tribute to your
predecessor, His Excellency Mr. Julian Hunte for his
able presidency.
We are world leaders at a time when our globe is
undergoing an important phase of adaptation to new
realities, opportunities and challenges.
As the Secretary-General, His Excellency Mr. Kofi
Annan, frequently states, we now possess the know-
how to address our common concerns. The Millennium
Summit, which was the largest gathering of world
leaders, produced a historical document - the
Millennium Declaration - which charts the right
course for humanity in the new millennium.
The goals that the Millennium Declaration
defined for humanity are ambitious, yet achievable.
Reducing hunger and extreme poverty, spreading
universal primary education, halting infectious diseases
and reducing child mortality within 15 years continue
to be urgent tasks.
Universal humanitarian challenges and chronic
political-military conflicts are compounded with new
and asymmetrical threats such as terrorism, narcotic
drugs, organized crime, the proliferation of weapons of
mass destruction and environmental problems.
On the other hand, racism, anti-Semitism,
prejudicial attitudes against the tenets of certain creeds
and cultures, among them those of Islam, and xenophobia
add fuel to those menaces. In addition, the special and
urgent needs of the African continent continue to
require a collective response.
The United Nations system should be encouraged to
intensify its role in addressing those issues. Confidence in
the international order and in international institutions
should not be undermined. A more effective and credible
United Nations would be better able to face the
common challenges of today. The Security Council
should have a more representative and balanced
character; indeed, representation in the Council must
be inclusive and fair. That will increase its legitimacy
25

and efficiency. In that respect, I would like to
commend the efforts of the Secretary-General.
The correlation between good governance and
peace and prosperity is valid both domestically and
internationally. Therefore, a global agenda for reform
should cover all aspects of domestic and international
life. Each member of the international community has
a stake in, and responsibility for, the implementation of
such an agenda.
On our part, my Government, fully conscious of
that correlation, has carried out sweeping political and
economic reforms in the past two years. We have thus
upgraded and deepened our democracy and
consolidated an accountable, transparent and efficient
administration and a dynamic civil society upholding
the rule of law and human rights. The expectations of
our people, as well as the relevant United Nations and
European Union standards, inspired us in our reform
drive. I take pride in the fact that many observers, both
in the west and in the east, have seen in our experience
the perfect embodiment of modernity, progress,
identity and tradition.
I should like to take this opportunity to confirm
Turkey's candidacy for a non-permanent seat in the
Security Council for the term 2009-2010. In spite of its
substantial contributions to peace and security, Turkey
has not been a member of the Council for almost half a
century. Therefore we rightfully expect the support of
the General Assembly for our candidacy.
Our bid for a non-permanent seat is in tune with
Turkey's larger efforts to secure peace, stability and
security in its region and beyond. Turkey figures
prominently in humanitarian activities, from Palestine to
Darfur. We have been contributing increasing numbers to
international peacekeeping missions whose geographical
distribution ranges from Bosnia to Afghanistan.
Turkey has a unique position as the only member
of the Organization of the Islamic Conference that is
also a candidate for membership in the European
Union. That position enables us to facilitate interaction
and dialogue between the Islamic world and the West.
Turkey has numerous achievements to its credit
in the process of helping to create an environment
conducive to development, stability and progress in our
region and beyond. The Black Sea Economic
Cooperation, the Economic Cooperation Organization
and the Stability Pact are good examples to that effect.
My Government has been taking a peaceful and
problem-solving approach to world affairs. On the
chronic issue of Cyprus, my Government fully
supported Secretary-General Kofi Annanís good-
offices mission, and we cooperated closely with him.
The Secretary-Generalís settlement plan was the result
of four years of serious negotiations between the two
sides. They were conducted on the basis of a new
bi-zonal partnership with a federal Government and
two constituent States. The plan was put to separate
referendums, with the prior agreement of all parties
concerned. The Annan plan was overwhelmingly
accepted by the Turkish Cypriots, but the Greek
Cypriot leadership chose to reject it.
I profoundly regret the fact that an opportunity to
resolve the longstanding problem of Cyprus was thus
missed. As a result, a chance to grant fresh credibility
to the United Nations was lost. A possible source of
inspiration for peacemakers elsewhere, in the Middle
East or the Caucasus, also disappeared.
The Secretary-General, in his report to the
Security Council, clearly stated that the referendums
drastically changed the situation on the island. It
confirmed, once again, the existence of two equal peoples
and their separate rights to decide their own fate.
The Secretary-General also called on the
members of the Security Council to
'give a strong lead to all States to cooperate both
bilaterally and in international bodies, to
eliminate unnecessary restrictions and barriers
that have the effect of isolating the Turkish
Cypriots and impeding their development'
(S/2004/437, p. 2).
Turkey remains committed to a lasting settlement
in Cyprus. Five months have passed since the Turkish
Cypriots, responding to the call of the international
community, voted courageously in favour of the United
Nations plan. However, they have yet to be rewarded
for expressing their will to reunify the island. We urge
the Security Council positively to respond to the
Secretary-Generalís call. We also appeal to United
Nations Member States to take concrete steps, at the
bilateral level, to put an end to the isolation and
punishment of the people of the Turkish Republic of
Northern Cyprus.
26

Turkey has been strongly supporting, and will
continue to support, the preservation of peace and
stability in south-east Europe.
We are glad to note that considerable progress has
been achieved in this region thanks to the sustained
efforts of the international community and of the
Balkan countries themselves.
Turkey is determined to sustain the promising and
constructive atmosphere in our relations with Greece.
We hope that the improvement in bilateral relations
will continue in the coming period. Our wide-ranging
cooperation is expanding in every field. That will
facilitate the settlement of all pending issues. It will
also result in a climate of cooperation beneficial to the
two countries, as well as peace, stability and security in
the region as a whole.
Turkey believes that it is high time to start taking
concrete steps towards eliminating the existing
ìfrozenî conflicts in the southern Caucasus, such as
those in Nagorno-Karabakh, Abkhazia and South
Ossetia. As a neighbouring country, we are actively
contributing to efforts aimed at achieving stability and
prosperity in that region. To that end, we have been
encouraging all the parties concerned while facilitating
the ongoing process of dialogue. We hope that the
Abkhazian conflict and the problems in South Ossetia
will be overcome by peaceful means, within the
framework of the territorial integrity and sovereignty
of Georgia.
My Government supports a just and lasting
solution to the Nagorno-Karabakh conflict on the basis
of the fundamental principles of international law, the
territorial integrity of Azerbaijan and good-neighbourly
relations. We expect the Armenian Government to fully
comply with the relevant United Nations resolutions to
reach such a solution.
The Middle East problem and the situation in Iraq
and Afghanistan are the major conflicts responsible for
compounding instability in the world and are leading to
increasingly serious consequences.
The road map is the only available framework for
a comprehensive settlement of the Israeli-Palestinian
problem. Benefiting from its traditional ties with the
parties, Turkey has already offered its active
contribution to the implementation of the road map. We
also support every effort that is initiated and
coordinated in that context.
We join the call made by the Quartet yesterday.
The resumption of the negotiating process between the
two parties should remain the central objective of
current efforts. It is important, likewise, that both sides
fulfil their performance criteria as laid out in the road
map. Terrorist attacks against the Israeli people must
stop. So must the deliberate destruction of Palestinian
lives and properties. The process of the reform of
Palestinian institutions must be advanced. Israeli
settlement activities must be immediately halted. The
ruling of the International Court of Justice must be
respected. And the living conditions of the Palestinians
need to be urgently improved.
Any settlement would be incomplete without
progress on all tracks, including those involving Syria
and Lebanon.
My Government is focused on contributing to the
improvement of the situation in Iraq. We appreciate the
massive resources and political efforts mobilized by
the United States Administration and the international
community for the rehabilitation and reconstruction of
Iraq. We sincerely hope those efforts yield the desired
results soon. However, the humanitarian, political and
security difficulties faced by the people of Iraq
continue to adversely affect one another. It goes
without saying that developments in Iraq are also
affecting my country and causing suffering for my
people, while, as we are a neighbouring country, most
of Iraqís humanitarian needs are being supplied
through Turkey.
The Iraqi transition is not only about the fate of
the Iraqi nation. It is about the future of peace and
prosperity in the whole region and beyond. That is the
motive for Turkey's strong support of a united,
territorially intact and democratic Iraq - an Iraq that is at
peace with itself and with its neighbours. That should
and can only be achieved with the full participation and
support of the Iraqi people as a whole. More United
Nations involvement would facilitate that task. The
series of neighbouring countries meetings, initiated by
Turkey, is also a valuable instrument to be taken into
account. After all, as Iraqís success will be our
collective success, so its failure will also be a
collective failure. For its part, Turkey will continue to
support the Iraqi interim Governmentís efforts in
paving the way to normalcy and democracy.
Turkey's traditional support for the Afghan
people will continue. The establishment of security,
27

stability and a democratic system in Afghanistan is
another urgent task. Freeing that country from
terrorism, extremism and narcotics is of crucial
importance for the international community. We should
all work to make the upcoming elections a significant
step towards those ends.
We all agree that terrorism has no justification. It
can never claim to respect any religion, nation or
cause. Indiscriminate killing of innocent people, be it
in New York, Istanbul, Baghdad, Beslan or elsewhere,
is a crime against humanity. We condemn those
terrorist atrocities in the strongest terms.
As a country that has long suffered from
terrorism, Turkey calls for more intensified multilateral
cooperation. The United Nations system is an
important platform in that respect and we extend our
full support to efforts under its aegis.
We also strongly believe in the urgent need to
strengthen the control regimes for weapons of mass
destruction and their delivery systems. We will
continue to support ongoing work to ensure full
adherence to the legal instruments in that field. The
creation of nuclear-weapon-free zones is an important
way of strengthening peace and security in the world
and in all regions, including the Middle East.
Turkey is determined to use every effort and
deploy all the means at its disposal in order to
strengthen peace and stability in its immediate region
and beyond. We will try to use the influence of our
multidimensional ties and deep-rooted relations to
achieve that goal. We remain strongly committed to
translating into reality the universal validity of the
noble values and principles enshrined in the United
Nations Charter.